     Case 3:19-cv-00171-HDM-CLB Document 43 Filed 05/08/20 Page 1 of 2



 1   Justin H. Pfrehm, Esq.
     Nevada Bar No. 7484
 2   Thorndal Armstrong Delk Balkenbush & Eisinger
     6590 S. McCarran, Suite B
 3   Reno, Nevada 89509
     Tel: (775) 786-2882
 4   jhp@thorndal.com
     Attorney for Defendants
 5   WERNER ENTERPRISES, INC. and
     JONATHAN JOHNSTON
 6
 7                                UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
10   DESHANNA GRAHAM, individually and as
     Guardian Ad Litem of minor C.M. and as
11   Guardian Ad Litem of minor, C.M., JR.,
12                  Plaintiffs,                        Case No.       3:19-cv-00171-HDM-CBC
13   vs.
                                                       ORDER TO
14   WERNER ENTERPRISES, INC.;                         DISMISS WITH PREJUDICE
     JONATHAN JOHNSTON; JOHN DOES I-
15   XX, inclusive; ABC CORPORATIONS I-X,
     inclusive; and BLACK AND WHITE
16   COMPANIES, I-X, inclusive,
17                  Defendants.
18
19          IT IS HEREBY STIPULATED by and between the parties to the above-referenced
20   action, through their undersigned counsel of record, that the above-referenced actions be
21   dismissed with prejudice pursuant to FRCP 41(a)(1) with the parties to bear their own fees, costs
22   and attorney’s fees.
23   Dated this 8th day of May, 2020.                    Dated this 8th day of May, 2020.
     TERRY FRIEDMAN AND JULIE                            THORNDAL, ARMSTRONG, DELK
24   JULIE THROOP, PLLC                                  BALKENBUSH & EISINGER
25
      /s/ Julie McGrath Throop                           /s/ Justin H. Pfrehm
26   JULIE McGRATH THROOP, ESQ.                          JUSTIN H. PFREHM, ESQ.
     TERRY FRIEDMAN, ESQ.                                6590 South McCarran Blvd., Ste. B
27
     300 South Arlington Avenue                          Reno, NV 89509
28   (775)322-6500 T                                     (775)786-2882 T
     Attorneys for Plaintiff                             Attorneys for Defendants

                                                   -1-
     Case 3:19-cv-00171-HDM-CLB Document 43 Filed 05/08/20 Page 2 of 2



 1                                                ORDER
 2            Upon consideration of the above Stipulation, the above matter is hereby dismissed with
 3   prejudice pursuant to FRCP 41(a)(1). Each of the parties will bear their own attorney’s fees and
 4   costs.
 5            IT IS SO ORDERED.
 6            Dated: May 8, 2020.
 7
                                                  _______________________________________
 8                                                UNITED STATES DISTRICT COURT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
